August 9, 2016




                                JUDGMENT

                The Fourteenth Court of Appeals
                     TORY DEVON STEVENS, Appellant

NO. 14-16-00462-CR                         V.

                      THE STATE OF TEXAS, Appellee
                    ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on January 27, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.